United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30082
                        Conference Calendar


LORENZO JEFFERSON,

                                    Petitioner-Appellant,

versus

JOSEPH M. HARO,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1703
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Lorenzo Jefferson, federal prisoner # 08786-035, has

appealed the district court’s judgment dismissing his application

for a writ of habeas corpus challenging his March 28, 1995,

convictions for conspiracy to possess with intent to distribute

cocaine base and possession with intent to distribute a

controlled substance.   Jefferson contends that he should be

permitted to proceed under 28 U.S.C. § 2241 under the Savings

Clause of 28 U.S.C. § 2255 because he is innocent in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Jefferson’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-30082
                                 -2-

argument is foreclosed by Wesson v. United States Penitentiary

Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002), cert. denied,

123 S. Ct. 1374 (2003).

     Previously, this court refused to permit Jefferson to file a

second or successive motion under 28 U.S.C. § 2255.     See 28

U.S.C. § 2244(b).    Jefferson contends that the Anti-Terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”) violates his rights

under the Ex Post Facto Clause and that the AEDPA violates the

Suspension Clause.   We need not consider these issues because

they have been raised for the first time on appeal, see Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999), and

because they are not pertinent to the question whether Jefferson

should be permitted to proceed under 28 U.S.C. § 2241.    The

issues are without merit, in any event.    See Felker v. Turpin,

518 U.S. 651, 663-64 (1996); see also Wesson, 305 F.3d at 347;

Graham v. Johnson, 168 F.3d 762, 786 (5th Cir. 1999).

     Because Jefferson’s appeal is without arguable merit, it is

DISMISSED AS FRIVOLOUS.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); see also 5TH CIR. R. 42.2.

     APPEAL DISMISSED.